Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in response to the amendments to application 16/482407 on 08/19/2022. Claims 252-268 are pending. Claims 252, 253, 255, 257, 262, 263, 265, and 267 are amended, claims 1-251 are cancelled, no claims have been added.
Response to Arguments
	Applicant’s arguments with respect to claims 252-268 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments and finding new art.
Note: In claims 255, 257 and 267, the “/or” was not taken out of the claims as is indicated in the remarks. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 252-253, 256-257, 260-263 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al [US 9581997, now Penilla)  in view of Chu et al [US 20180164822, now Chu].
Claim 252
Penilla discloses a cloud-based connected and automated vehicle highway (CAVH) system comprising: a) a roadside unit (RSU) network [see at least Penilla, col. 5, line 19-23, (In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, high ways, shared or home driveways, designated driving and parking areas.)];
 b) a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network [see at least Penilla, col. 20, line 33-39]; 
c) a vehicle comprising an onboard unit (OBU) [(see at least Penilla, Fig. 13 (#7302 Vehicle, structure or object computer Management system)]; 
d) a cloud-based platform of information and computing services comprising: a cloud service module to support CAVH system communication, operations, information exchange, control, security, and privacy protection [see at least Penilla col. 5, line 19-29, (In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, highways, shared or home driveways, designated driving and parking areas. In the specific embodiments described herein, vehicles, structures and objects will include circuitry and communication logic to enable communication with a cloud processing system over the Internet. A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols.)],
 said cloud service module comprising a user component, a vehicle component comprising an OBU, an infrastructure component comprising an RSU, a TCU, a TCC, a network component comprising a communication network, and a computing component comprising an RSU, a TCC, a TCU, an OBU [see at least Penilla Abstract, claim 1; Col. 5 lines 26-29];  and 
a cloud computing module configured to perform methods for CAVH control, said methods comprising methods for cloud delivery, communication, data computing and management, analytics and optimization, onsite and remote control, and privacy and security [see at least Penilla Claim 6], 
wherein said TCC and TCU are automatic or semi-automated computational modules that provide data gathering, information processing, network optimization, and vehicle control [see at least Penilla Fig. 2, Col.2, lines 4-6 (In one embodiment, a method for navigating a vehicle automatically from a current location to a destination location with or without a human operator is provided.)]; and 
generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Penilla Abstract]; 
wherein said RSUs comprise a communications module, a sensing module, and a data processing module, and generate and provide vehicle specific drivable range and control instructions including vehicle longitudinal and lateral positions,2Appl. No. 16/454,268PA TENT vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Penilla  Col. 2, line 66- col.3, line 3,Col. 9, line 26-30]; 
wherein OBU is an on-board unit that collects vehicle generated data and receive inputs from the RSUs and facilitates vehicle control; including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Col. 2, line 66-Col. 3, line 3Col. 14, line 53-62m .  
Penilla does not specifically disclose wherein said cloud-based CAVH system is configured to actively control individual vehicles with detailed and time-sensitive drivable range and control instructions for vehicle following, lane changing, and route guidance. 
Chu more specifically teaches wherein said cloud-based CAVH system is configured to actively control individual vehicles with detailed and time-sensitive drivable range and control instructions for vehicle following, lane changing, and route guidance [see at least Chu ¶¶ 0025,0029, 0033 -0035, 0048]. 
Chu also more specifically teaches including vehicle longitudinal and lateral positions,2Appl. No. 16/454,268PA TENT vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Chu Abstract,  ¶¶ 0006-0007, 0052, 0054- 0059].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract]. This would allow for a more efficient and safe use of autonomous vehicles.
Claim 253
	Penilla in combination with Chu discloses the system of claim 252. 
	Penilla further discloses comprising sub- systems configured to perform said methods for CAVH control, said sub-systems comprising a planning as a service sub-system, a privacy as a service sub-system, a security as a service sub-system, a connectivity as a service sub-system, a control as a service sub-system, a storage as a service sub-system, a prediction as a service sub-system, and/or a sensing as a service sub-system [see at least Penilla Fig 13 (#1302 Vehicle, structure or object computer Management system: Vehicle control systems, Vehicle Data, Collision Detection & Prediction Algorithm) Col.2, line 66 -Col.3, line3]; 
wherein said control as a service sub-system uses cloud-computing methods for CAVH vehicular control by providing detailed and time-sensitive drivable range and control instructions including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction. [see at least Penilla  Col. 2, line 66- col.3, line 3,Col. 9, line 26-30].
Chu more specifically teaches drivable range and control instructions including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction. [see at least Chu Abstract,  ¶¶ 0006-0007, 0052, 0054- 0059].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract]. This would allow for a more efficient and safe use of autonomous vehicles.
Claim 256
Penilla in combination with Chu discloses the system of claim 253.
Penilla further discloses a) methods for vehicle operational control comprising receiving and providing data characterizing vehicle speed, direction, map coordinate, and/or spacing relative to other vehicles [see at least Penilla Col. 7, line 7-15 (In one embodiment, vehicles can maintain valuable information regarding where they are, where they are heading and their destination maintained which is maintained by GPS and navigation systems on board. The information collected and maintained by every vehicle is mutually exclusive, meaning that only each individual vehicle is aware of its own heading, rate of speed and current location. This information, on one embodiment is crowd sourced and crowd shared/consumed for use in for accident)]; 4Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022
b) methods for corridor activity control comprising managing automated driving, merging with non-CAV vehicles, and interacting with a vehicular ad hoc network (VANET) service; c) methods for global activity control comprising receiving and providing data characterizing routes; receiving and providing data characterizing detour, parking, traffic load, and/or congestion and/or managing first and/or last mile control of vehicles; and d) methods for system operational control comprising communicating between one or more of an onboard unit (OBU), roadside unit (RSU), traffic control unit (TCU), and/or traffic control center (TCC); optimizing a network; and/or responding to a security and/or emergency event [see at least Penilla col 8, line3-5 (The methods for accident avoidance between two vehicles can be extended for use in automated vehicle maneuvering.).  
Claim 257
Penilla in combination with Chu discloses the system of claim 253.
Penilla further discloses: a) methods for vehicle activity prediction and/or analysis comprising analyzing CAVH mechanical status, predicting system failure, and/or predicting optimal speed; b) methods for corridor activity prediction/analysis comprising predicting road traffic, detecting aggressive vehicles, and/or predicting an emergency; and/s+ c) methods for global CAVH system activity prediction and/or analysis comprising predicting busy areas and/or busy times, suggesting things to do to a user, determining an optimal travel route, and/or determining an optimal parking lot [see at least Penilla col. 17, line 6-19].  

Claim 260 
Penilla in combination with Chu discloses the system of claim 253.
Penilla further discloses: a) provide cloud-based storage for user, vehicle, and/or infrastructure profile information; b) provide real-time data storage and retrieval; c) store and/or retrieve real-time sensing data, real-time control data, and/or real-time communication data; 6Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022d) provide short-term cloud-based data storage and retrieval to store and manage data from the past 1 to 7 days; e) store and manage event data comprising one or more of a traffic crash, network congestion pattern, weather event, and/or road construction; and/or f) provide long-term data storage and retrieval to store one or more of historical recurrent CAVH congestion/control patterns, non-recurrent CAVH congestion/control patterns, user profiles, CAVH vehicle status, OBU status, and/or RSU status [see at least Penilla col. 3, line 13-17,( Some embodiment further include storing a history event log of occurrences and actions taken when triggering a warning or taking corrective action, the history event log being communicated over the Internet to cloud processing systems for remote storage and remote access.); col. 5, line 36-40, (the communication with and between various client devices (vehicles, user devices, structures, objects etc.). The communication with and between the various client devices will enable the cloud processing system to deliver additional processing information, data, and real-time metrics concerning data obtained from other processing systems as well as client feedback data.)].  
Claim 261
Penilla in combination with Chu discloses the system of claim 253.
Penilla further discloses:  a) a cloud computing-based communication and network services component configured to connect one or more of a CAVH user, CAVH vehicle, CAVH infrastructure, CAVH system, non-CAVH user, non-CAVH vehicle, non- CAVH infrastructure, and/or non-CAVH system; b) a User-to-System component that is configured to: 1) connect CAVH users and CAVH cloud; 2) send data of user-end methods to CAVH cloud for calculation, analyzing, distribution and storage; and/or 3) send data aggregated from other CAVH components to users as system feedback; wherein said user is a CAVH user; c) a Vehicle-to-System component that is configured to: 1) connect CAVH vehicles and CAVH cloud system; 2) collect vehicle-end data; 3) implement vehicle-end functions; and/or 4) send data to a vehicle-end subsystem to support CAVH driving; d) a RSU-to-System component configured to: 1) connect a CAVH RSU and CAVH cloud system; 2) collect RSU-end data; 3) provide RSU-end data to a cloud server; 4) send data to a RSU-end subsystem; and/or 7Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 20225) perform as a communication bridge to extend and/or enhance the communication between a cloud server and users/vehicles that have a connection with an RSU; e) a Vehicle-to-Vehicle communication component configured to: 1) connect CAVH vehicles; 2) extend and/or enhance connection between cloud and user and/or vehicle; and/or 3) share on-board sensor data to enhance implementation of vehicle-end methods and/or to share mission critical data to enhance implementation of vehicle-end methods; ) a Vehicle/User-to-Infrastructure component configured to: 1) connect vehicles and an RSU; 2) extend and/or enhance a user and/or vehicle connection with cloud server; and/or 3) extend and/or enhance a connection using an RSU as a bridge joint; g) an Infrastructure-to-Infrastructure component configured to: 1) connect infrastructures; 2) function as an infrastructure-end system; 3) extend and/or enhance a connection between the cloud and infrastructure; and/or 4) extend and/or enhance connection between cloud and infrastructure, wherein said cloud and infrastructure do not have a direct connection; and/or h) a User-to-Vehicle component configured to: 1) connect a user and a vehicle that is registered by said user and/or driven by said user; 2) update an active trip demand change of said user; 3) receive system feedback comprising system status and/or trip status; and/or 4) enhance user connectivity to said system through vehicle-to-system communication [see at least Penilla col. 6, line 9-19; col. 8, line 13-18].
Claim 262
Penilla in combination with Chu discloses the system of claim 252.
Penilla further discloses:  a) provide a method for user behavioral profiling comprising one or more of: 1) aggregating anonymous user data to establish user behavioral groups-; 2) matching a user to a user profile type; 3) creating customized CAVH services for a user; and/or 4) identifying and adapting to changes in user behavior and preferences [see at least Penilla Col. 20, line 33-47]; 
b) provide pre-trip user activity planning to: 1) customize a CAVH trip for each user comprising one or more of origin, destination, departure time, and routing plan; 2) recommend a CAVH trip plan based on the matched user profile groups and/or the states of CAVH facilities; 3) confirm a CAVH trip plan based on the matched user profile groups and the states of CAVH facilities; 4) initialize a CAVH trip based on a confirmed trip plan; 5) provide notification to a user of a trip; 6) manage communication between OBU and RSU components; and/or 7) establish communication with a transaction subsystem, a payment subsystem, a ridesharing subsystem, and/or a car-pooling subsystem [see at least Penilla, col. 10. Line 57-64 (an application on a mobile device 103 can communicate with cloud processing 120, which in turn will enable the user to select that the vehicle perform self-parking operations, can pay for parking privileges, can be provided with notifications of the location of the vehicle that has been parked in garage 100.)]; 
c) provide within-trip user activity planning configured to: 1) provide support to users during a CAVH trip; 2) adapt to user-requested trip plan changes; 3) recommend a service or trip plan change in response to one or more of a transportation network condition; traffic event and/or traffic control; and/or multi-modal transportation information; 4) provide within-trip information to other system components or external services for trip plan execution, payment and transactions, social network, and/or emergency management; and d) provide post-trip methods comprising one or more of egressing and signing off CAVH systems; finalizing transactions and logs of a completed CAVH trip; data packaging and aggregation for analytics; making destination activity recommendations; switching driving modes; and/or providing and/or receiving parking information [see at least Penilla, col. 20, Line 62 – col.21, line 1 (Once the user selects a route option, the route generator can provide information concerning the charging station, and can also prepay or book a charging station slot. A charging station slot can include, for example a parking spot in front of a charging station. The charging station slot can be reserved if the user decides to prepay for the charging station, as a convenience.)].  
Claim 263
Penilla in combination with Chu discloses the system of claim 252.
Penilla further discloses:  a) actively control CAVH vehicles with detailed and time-sensitive drivable range and control instructions for vehicle following, lane changing, and route guidance including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Penilla Col. 2, line 66- col.3, line 3,Col. 9, line 26-30]; 
b) comprise a Vehicle profile subsystem configured to manage the profiles of CAVH vehicles; establish vehicle profile groups in the cloud based on anonymous vehicle data; match CAVH vehicles with established vehicle profile groups in the cloud; provide customized vehicle guidance and control schemes designed for different types of CAVH vehicles; and/or provide real- time detection of vehicle characteristic changes; c) comprise a Guidance subsystem configured to generate a CAVH guidance plan; provide CAVH map management methods; and/or provide trip guidance management methods; d) comprise a localization-enhancement subsystem configured to manage crowd- sourced sensor data; implement a method comprising managing data from onboard sensors of a vehicle, data from surrounding vehicles, data from road- side sensors, and sensor data shared from other nearby CAVH vehicles; fuse data in the cloud to improve the accuracy of self-positioning, wherein said data comprises one or more of crowd-sourced sensor data, self-positioning data, and/or map data; e) comprise a Navigation subsystem configured to support the navigation of CAVH vehicles; navigate CAVH vehicles; and/s+ ) support a CAVH vehicle control component [see at least Penilla Fig 1 #1300, col. 9, line 38-46.].
  Chu more specifically teaches wherein said cloud-based CAVH system is configured to actively control individual vehicles with detailed and time-sensitive drivable range and control instructions for vehicle following, lane changing, and route guidance [see at least Chu ¶¶ 0025,0029, 0033 -0035, 0048]. 
Chu also more specifically teaches including vehicle longitudinal and lateral positions,2Appl. No. 16/454,268PA TENT vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Chu Abstract,  ¶¶ 0006-0007, 0052, 0054- 0059].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract]. This would allow for a more efficient and safe use of autonomous vehicles.
Claims 255 and 265 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Chu and further in view of Ricci et al. [US9147298, now Ricci].
Claim 255
Penilla in combination with Chu discloses the system of claim 252.
Chu further teaches  local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing CAVH and transportation network states and events [see at least Chu, ¶¶ 0002, 0032].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract]. This would allow for a more efficient and safe use of autonomous vehicles.
Ricci further teaches a) managing crowd and multi-perspective sensing through multiple CAVH vehicle-based and roadside sensors [see at least Ricci Col. 43, line 35=42, col. 84, line 6-12 (It should
be appreciated that the various processing modules (e.g., processors, vehicle systems, vehicle Subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and noncritical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on-board sensors and vehicle operations...);
 c) heterogenous sensing methods comprising receiving data computer vision, radar, and/or LiDAR data having heterogenous resolution, type, coverage, and/or frequency  [see at least Ricci col. 20, line 46-54]; and 
d) network sensing methods comprising communicating with external data sources for emergency management, integrating multiple transportation modes, and/or forecasting travel demand [see at least Ricci col. 73, line 8-14, (The health data received may be a reaction from the driver. For example, the driver may call for help or ask the vehicle for assistance. For example, the driver or passenger may say that they are having a medical emergency and ask the car to perform some function to help. The function to help may include driving the person to a hospital or stopping the car and calling for emergency assistance.)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of crowd and roadside data, as well as emergency management integrated into multiple modes and/or forecasting abilities of Ricco. Thus, allowing for a more efficient and safe use of autonomous vehicles.

Claim 265
Penilla in combination with Chu discloses the system of claim 252.
	Penilla further discloses a) a Heterogeneous Sensing Data Integration method comprising collecting and fusing different sensing data from OBU, RSU, and transportation infrastructures [see at least Penilla col. 2, line 16-26]; 
b) a Dynamic object mapping method comprising reporting and positioning a CAVH vehicle, surrounding CAVH vehicles, and/or surrounding non-CAVH vehicles [see at least Penilla Col. 6, line 25-37 (The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.); 
c) an infrastructure data provision and updating method comprising providing road, transportation, and CAVH infrastructure data in real-time to one or more edge nodes [see at least Penilla col 5, line 36-40]; 
d) an event data collection and dissemination method comprising collecting and broadcasting event data [see at least Penilla col. 3, line 13-17]; 
e) a Control Signal/Logic Optimization method comprising providing control signals and/or a logic optimization algorithm; wherein the control signals and logic optimization refer to optimizing vehicle specific control instructions including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; 11Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022f.) a system supply-demand estimation and management method comprising inferring travel demand; inferring traffic patterns; inferring the CAVH origin-destination and routing demand; and making recommendations on congestion mitigation and service improvement [see at least Penilla col. 20, line 33-43]; 
Penilla fails to explicitly disclose the system for dispatching and optimizing a vehicle route and periodically monitoring the vehicle networks system for issues.
Chu more specifically teaches g) a vehicle dispatching and routing management optimization method comprising one or more of minimizing total travel time, minimizing waiting time and deadheading time, and/or increasing system reliability and safety; [see at least Chu ¶¶ 0025,0029, 0033 -0035, 0048]. 
Chu also more specifically teaches specific control instructions including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; [see at least Chu Abstract,  ¶¶ 0006-0007, 0052, 0054- 0059].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract]. 
Ricco also teaches e) a Control Signal/Logic Optimization method comprising providing control signals and/or a logic optimization algorithm; wherein the control signals and logic optimization refer to optimizing vehicle specific control instructions including vehicle longitudinal and lateral positions, vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Ricci col. 2 line660col. 3 line 3]; 11Appl. No. 16/454,268PA TENT 	
Ricco more specifically teaches h) a system maintenance method comprising one or more of periodically monitoring and assessing CAVH system health and load, detecting system failures and issues, and making maintenance recommendations [see at least Ricci col. 66, line 62-66 (The various systems and/or components may be able to obtain or track health status data of the systems and/or components in portion 1278. The health status 1278 may include any type of information related to a state of the systems)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of crowd and roadside data, as well as emergency management integrated into multiple modes and/or forecasting abilities of Ricco. Thus, allowing for a more efficient and safe use of autonomous vehicles.

Claim(s) 254, 259, 264, and 268, are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al [US 9581997, now Penilla)  in view of Chu et al [US 20180164822, now Chu], further in view of Kentley-Klay et al. [US 9958864, now Kentley] .
Claim 254
	Penilla in combination with Chu discloses the system of claim 253.
	Penilla further discloses user activity planning methods comprising receiving and providing data characterizing a routing and/or transportation mode;…and b) vehicle operational planning methods; 1) receiving and providing data characterizing departure time, origin, destination, and/or route; and 2) receiving and providing data characterizing vehicle dispatching, vehicle security, and/or emergency planning; 3Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022c) infrastructure activity planning methods comprising controlling automated driving and CAVH route and planning traffic network; wherein the automated driving control requires the provision of vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and d) system operational planning methods comprising managing CAVH sub- system connection and cooperation and managing data flow and/or communication [see at least Penilla Fig. 1, 14, 17, Col. 20, line 27-Col. 21, line 9].
Chu teaches activity planning methods comprising controlling automated driving…the automated driving control requires the provision of vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction [see at least Chu Abstract,  ¶¶ 0006-0007, 0052, 0054- 0059].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract].
Neither Penilla or Chu specifically teach all the specific features listed: receiving and providing data characterizing departure time, origin, destination, and/or route; and 2) receiving and providing data characterizing vehicle dispatching, vehicle security, and/or emergency planning; 3Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022c) infrastructure activity planning methods comprising controlling automated driving and CAVH route and planning traffic network; wherein the automated driving control requires the provision of vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and d) system operational planning methods comprising managing CAVH sub- system connection and cooperation and managing data flow and/or communication
Kentley more specific teaches receiving and providing data characterizing departure time, origin, destination, and/or route; and 2) receiving and providing data characterizing vehicle dispatching, vehicle security, and/or emergency planning; 3Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022c) infrastructure activity planning methods [see at least Kentley abstract (a method may include determining destination locations for autonomous vehicles, calculating, at an autonomous vehicle service platform, delivery locations to which the autonomous vehicles are directed, identifying data to implement a delivery location associated with an autonomous vehicle, and transmitting data representing a command to the autonomous vehicle. The command may be configured to cause navigation of the autonomous vehicle to the delivery location.), Figs. 1, 4, 7, 9, 17-18, 36, 37a-b; col.5, line 6-47, Col.15, line 55 – col. 16, line 59]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of vehicles, especially a fleet of vehicles, based on data characteristics taught by Kentley [Kentley abstract].
Claim 259
Penilla in combination with Chu discloses the system of claim 253.
Neither Penilla or Chu specifically teach protecting data.
Kentley teaches a) protecting user information comprising one or more of a user profile, user preferences, and/or transaction records; b) protecting user and vehicle activity information comprising CAVH travel trajectory, trip origin, trip destination, and/or trip schedule; and c) protecting local and global operations comprising data collection, data storage, and/or leveled data access control [see at least Kentley col.17, line 42-49 (the above-described communications protocol may be adapted to provide secure data exchanges among one or more autonomous vehicles and one or more autonomous vehicle service platforms. For example, message routers 854 may be configured to encrypt and decrypt messages to provide for secured interactions between, for example, a teleoperator process 803 and an autonomous vehicle operation system 840.).  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of vehicles, especially a fleet of vehicles, based on data characteristics taught by Kentley [Kentley abstract].
Examiners Note: It is well known in the ART that protecting data is included in autonomous vehicles and other controlled vehicles, as well as protecting all data thus there cannot be data breaches, which allows for smoother operation of a vehicle and protecting all data. 
Claim 264
Penilla in combination with Chu discloses the system of claim 252.
Penilla further discloses interaction though a cloud network that includes a user component, an infrastructure component and a communication  network [see at least Penilla, Figs 2, 6, col. 1, line 64-col. 2, line 3; col. 20, line 17-47]. . Penilla also discloses an RSU and TCC/TCU as shown in Claim 252.
Chu further teaches subsystems within a transportation infrastructure (see at least Chu ¶ 0029].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract].
Kentley more specifically teaches  a) a subsystem for interacting with transportation infrastructure, said subsystem configured to interact with transportation infrastructure units or systems; b) a RSU subsystem for interacting with a RSU network; and/or c) a TCC/TCU control subsystem for interacting with a TCC/TCU network wherein said system comprises a user component, an infrastructure component comprising an RSU, a TCU, a TCC, a network component comprising a communication network, and a computing component comprising an RSU, a TCC, a TCU [see at least Kentley, abstract,  Figs. 4, 9, 11, 13, 14, col. 4, lines 50-59, col. 11, lines 40-43 (autonomous vehicle service platform that is communicatively coupled via a communication layer to an autonomous vehicle controller)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of vehicles, especially a fleet of vehicles, based on data characteristics taught by Kentley [Kentley abstract].
 
Claim266 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al [US 9581997, now Penilla)  in view of Chu et al [US 20180164822, now Chu], further in view of Kentley-Klay et al. [US 9958864, now Kentley], further in view of Ricci [US 9147298], further in view of Brown [US 20190207969, now Brown].

Claim 266
 Penilla in combination with Chu discloses the system of claim 252.
	Penilla further discloses: a Cloud Data Computing/Integration/Management component configured to: a) process, integrate, and manage CAVH data in the cloud at the network, corridor, link, node, and vehicle levels; b) perform: 1) Network level data aggregation and integration to create performance metrics of network-wide CAVH system service status, CAVH infrastructure conditions, and transportation network and infrastructure conditions [see at least Penilla, Abstract, claim 1; col. 5, line 19-29]; 
	develop traffic status measurements [see at least Penilla, col. 3, line 13-17]…
number of links, routing strategy, congestion on links, and/or signal operation performance; and to exchange said traffic status measurements with an RSU and/or TCC/TCU 4)… [see at least Penilla, col. 20, Line 62 – col.21, line 1]…
exchange said traffic information with one or more of an RSU, TCC/TCU, intersection, and/or ramp; and 5) Vehicle-level data aggregation and integration to analyze and estimate vehicle state;…Vehicle-level data aggregation and integration to analyze and estimate vehicle state; to assist a control processor to execute commands, reduce errors, and disturbances; to exchange vehicle state data with CAVH vehicles; and to communicate with non-CAVH vehicles [see at least Penilla, col. 6, line 9-19; col. 8, line 13-18].
	Chu further teaches to assist a control processor to execute commands, reduce errors, and disturbances; to exchange vehicle state data with CAVH vehicles; and to communicate with non-CAVH vehicles [see at least Chu ¶¶ 0025,0029, 0033 -0035, 0048].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract].
Kentley more specifically teaches link distance… routing strategy, congestion on links, and/or signal operation performance; and to exchange said traffic status measurements with an RSU and/or TCC/TCU 4) … develop traffic information at network nodes using on-site sensor data; and to exchange said traffic information with one or more of an RSU, TCC/TCU, intersection, … analyze and estimate vehicle state; to assist a control processor to execute commands, reduce errors, and disturbances; to exchange vehicle state data with CAVH vehicles; and to communicate with non-CAVH vehicles [see at least Kentley abstract (a method may include determining destination locations for autonomous vehicles, calculating, at an autonomous vehicle service platform, delivery locations to which the autonomous vehicles are directed, identifying data to implement a delivery location associated with an autonomous vehicle, and transmitting data representing a command to the autonomous vehicle. The command may be configured to cause navigation of the autonomous vehicle to the delivery location.), Figs. 1, 4, 7, 9, 17-18, 36, 37a-b; col.5, line 6-47, Col.15, line 55 – col. 16, line 59]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract] with the management of vehicles, especially a fleet of vehicles, based on data characteristics taught by Kentley [Kentley abstract].
Ricci specifically teaches nodes [see at least Ricci, col.1, line 50-53, col. 83, line 35-43].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of vehicles of Kentley [Kentley abstract]. And further with the management of crowd and roadside data, as well as emergency management integrated into multiple modes and/or forecasting abilities of Ricco. 
Brown more specifically teaches to identify problematic subnetwork, corridors, links, and/or nodes, and to provide said performance metrics to system optimization services and models [see at least Brown, abstract, (detect incidents based on events from or at monitored computing devices.) ¶¶ 0030, 0019, 0021,0029 (changes in the patterns being detected can indicate malicious activity even if the individual patterns are noisy.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of vehicles of Kentley [Kentley abstract], with the management of crowd and roadside data of Ricco. Further add the protection and detection of malicious activity of Brown. [Brown, abstract].


Claim(s) 258 and 267 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al [US 9581997, now Penilla)  in view of Chu et al [US 20180164822, now Chu] and further in view Brown [US 20190207969, now Brown].
Claim 258
Penilla in combination with Chu discloses the system of claim 253.
Penilla further discloses  a) providing multi-layered and/or function-triggered access control for CAVH users, operators, managers, and/or developers) providing redundancy designs and validating driver, vehicle, and traffic behavioral data using sensor-based crowd-validation; wherein the physical characteristics of driver and traffic behavior including the spatial-temporal limitations of vehicle interactions, the physical and perception reaction limitations of human drivers, the physical limitations of sensing, mechanical, and control limitations of self-driving vehicles, and/or macroscopic and microscopic limitations of traffic flow such as speed, flow, density, capacity, headway, spacing, gap, and/or other traffic characteristics[see at least Penilla col. 3, line 37-42; col. 16, line 43-46; col. 7, line 23-30]; 
Penilla does not explicitly disclose cyber-attack detection and managing the effects related to said cyber-attack. 
Brown more specifically teaches  b) managing active cyber security protocols against physical attack; 5Appl. No. 16/454,268PA TENT Reply to Office Communication of May 20, 2022c) managing active cyber security protocols against attack on a vehicle and/or infrastructure; d) managing active cyber security protocols against network attack matching [see at least Brown, abstract ¶0030, (FIG. 1 shows example scenarios 100 in which examples of malware-detection systems can operate or in which malware-detection methods such as those described herein can be performed. Scenarios 100 can be deployed, e.g., for responding to cyber-attacks, e.g., by detecting, analyzing, remediating, or mitigating the effects of, those attacks.)];
f) interfacing cloud-based security with a second sub-system that is said planning as a service sub-system, said control as a service sub-system, and/or said storage as a service sub-system [see at least Brown Fig. 1, ¶¶ 0019, 0021,0029].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract] with the techniques and systems for malicious incident detection [Cyber-attacks/security] by scoring, classifying, and ranking data associated with events detected on a monitored computing device taught by Brown. [Brown ¶ 0019].
Claim 267
Penilla in combination with Chu discloses the system of claim 252.
Penilla further discloses a) a cyber-attack detection method comprising detecting malicious cyber activities and abnormal physical phenomenon in drivers, vehicles, and traffic flow; wherein the abnormal physical phenomenon of drivers, vehicles, and traffic behavior refers to exceeding the spatial-temporal limitations of vehicle interactions, the physical and perception reaction limitations of human drivers, the physical limitations of sensing, mechanical, and control limitations of self- driving vehicles, and/or macroscopic and microscopic limitations of traffic flow such as speed, flow, density, capacity, headway, spacing, gap, and/or other traffic characteristics [see at least Penilla col. 3, line 37-42; col. 16, line 43-46; col. 7, line 23-30]; 
Penilla does not explicitly disclose cyber-attack detection and managing the effects related to said cyber-attack. 
Brown more specifically teaches b) a cyber-attack profiling/identifying method comprising identifying a cyber- attack type, analyzing features of a cyber-attack, assessing effects of a cyber- attack on CAVH system, and managing a cyber-attack feature database to identify a cyber-attack matching [see at least Brown Fig. 1, ¶¶0030, (FIG. 1 shows example scenarios 100 in which examples of malware-detection systems can operate or in which malware-detection methods such as those described herein can be performed. Scenarios 100 can be deployed, e.g., for responding to cyber-attacks, e.g., by detecting, analyzing, remediating, or mitigating the effects of, those attacks.)];
c) a network-based attack countermeasure method comprising providing and managing a layer of communication protection, cyber security software, and firewall hardware/devices; and d) CAVH-System-based attack countermeasure methods comprising providing cross-validation, communication redundancy, and/or active defense [see at least Brown ¶ 0053] . 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract] with the techniques and systems for malicious incident detection [Cyber-attacks/security] by scoring, classifying, and ranking data associated with events detected on a monitored computing device taught by Brown. [Brown ¶ 0019].

Claim(s) 268 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al [US 9581997, now Penilla)  in view of Chu et al [US 20180164822, now Chu], further in view of Kentley-Klay et al. [US 9958864, now Kentley], further in view of Brown.

Claim 268
Penilla in combination with Chu discloses the system of claim 252.
	Penilla further discloses the cloud-based CAVH service system… b) provide user consent methods and to protect user profile and travel choice data; c) provide CAVH privacy protection to one or more types of private information; d) provide CAVH user and vehicle anonymous profiling comprising one or more of aggregated user and vehicle types for pre-configuring service and operational types, schemes, and strategies [see at least Penilla Col. 20, line 33-47];
 e) provide CAVH Trip Information privacy protection to protect one or more of CAVH travel trajectory, trip origin and destination (OD), CAVH entry, and/or CAVH existing location; and g) provide CAVH Access Control and/or Data element availability methods comprising managing CAVH local and global data availability and controlling access to user data, vehicle activity data, and system control data  [see at least Penilla col. 5, line 19-29].
	Kentley more specifically teaches protect and anonymize user information; b) provide user consent methods and to protect user profile and travel choice data; c) provide CAVH privacy protection to one or more types of private information; d) provide CAVH user and vehicle anonymous profiling comprising one or more of aggregated user and vehicle types for pre-configuring service and operational types, schemes, and strategies; e) provide CAVH Trip Information privacy protection comprising one-way encryption, bidirectional encryption, and CAVH trip information privacy protection to protect one or more of CAVH travel trajectory, trip origin and destination (OD), CAVH entry, and/or CAVH existing location; f) provide CAVH Sensing Data Privacy Protection methods for obfuscating and anonymizing CAVH sensing data comprising one or more of fragmenting user trajectory, blurring a human face, and/or encrypting a user cellphone number; and g) provide CAVH Access Control and/or Data element availability methods comprising managing CAVH local and global data availability and controlling access to user data, vehicle activity data, and system control data [see at least Kentley col.17, line 42-49 (the above-described communications protocol may be adapted to provide secure data exchanges among one or more autonomous vehicles and one or more autonomous vehicle service platforms. For example, message routers 854 may be configured to encrypt and decrypt messages to provide for secured interactions between, for example, a teleoperator process 803 and an autonomous vehicle operation system 840.)].;
one or more of fragmenting user trajectory, blurring a human face, and/or encrypting a user cellphone number [see at least Kentley, col. line 42-49 (the above-described communications protocol may be adapted to provide secure data exchanges among one or more autonomous vehicles and one or more autonomous vehicle service platforms. For example, message routers 854 may be configured to encrypt and decrypt messages to provide for secured interactions between, for example, a teleoperator process 803 and an autonomous vehicle operation system 840.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control of Chu [Chu abstract] with the management of vehicles, especially a fleet of vehicles, based on data characteristics taught by Kentley [Kentley abstract].
Brown more specifically teaches layer of communication protection, cyber security software, and firewall hardware/devices; and d) CAVH-System-based attack countermeasure methods comprising providing cross-validation, communication redundancy, and/or active defense [see at least Brown ¶ 0053]
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud-based communication system for autonomous vehicles of Penilla [Penilla abstract] with the individual vehicle control using longitudinal and lateral positions of Chu [Chu abstract] with the management of vehicles based on data characteristics taught by Kentley [Kentley abstract]. Further with the techniques and systems for malicious incident detection taught by Brown. [Brown ¶ 0019].
Examiners Note: It is well known in the ART that protecting data is included in autonomous vehicles and other controlled vehicles, as well as protecting all data thus there cannot be data breaches, which allows for smoother operation of a vehicle or protecting all data. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartung et al. US 9915950
an autonomous vehicle interface system, system nodes are each implemented as a distributed node for independent data processing of low-level sensor data and/or high-level system data. The high-level system data is abstracted from the low-level sensor data, providing invariance to system configuration in higher-level processing algorithms.
Way et al. US 20190110174
systems and methods that provide for communications between autonomous vehicles and a provider infrastructure.
Nascimento et al.  US 20180122237
systems and methods for controlling, tracking, and analyzing vehicle travel in a network of moving things… systems and methods for controlling vehicle travel (e.g., of autonomous vehicles, manually controlled vehicles, etc.), monitoring vehicle travel, and recreating vehicle travel events, in a networking of moving things.
Burgess  US 20130133026
systems, methods, and apparatus for data cognition that incorporates autonomous security protection and embedded intelligence.
Norris et al. US 6754678
Data management: securely and autonomously synchronizing data on geographically distributed computers. Data is distributed from a central server to geographically distributed clients. In another embodiment, data is encrypted and securely transmitted over a computer network.


Non-Patent literature
Sherin Abdelhamid, Hossam Hassanein, Glen Takahara, et al. “Vehicle as a resource (VaaR);” IEEE Network (Volume: 29, Issue: 1, Page(s): 12-17), 2015.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gove/interviewpractive .
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952